                                 Case 4:01-cv-01351-JST Document 3305 Filed 04/29/20 Page 1 of 5




                       1                  OFFICES OF

                       2     PAVONE &                   FONNER, LLP
                       3
                                       A LAW PARTNERSHIP
                       4
                       5           BENJAMIN PAVONE, ESQ.
                                  STATE BAR NUMBER 181826
                       6         600 WEST BROADWAY, SUITE 700
                                 SAN DIEGO, CALIFORNIA 92101
                       7             TELEPHONE: 619 224 8885
                                      FACSIMILE: 619 224 8886
                       8              EMAIL: bpavone@cox.net

                       9    ATTORNEYS FOR THE VALLEY FEVER INTERVENORS
                       10
                                             UNITED STATES DISTRICT COURT
                       11
                                              NORTHERN DISTRICT OF CALIFORNIA
                       12
PAVONE & FONNER, LLP




                       13   MARCIANO PLATA, et al.,                           CASE NO: 4:01-cv-01351-JST
                       14                 Plaintiffs,                         VALLEY FEVER PLAINTIFFS’
                            v.                                                OBJECTION TO STATUS CONFERENCE
                       15
                            GAVIN NEWSOM, et al.                              REPORT ON THE ISSUE OF THE
                       16                                                     RECEIVER’S AUTHORITY AND
                       17                                                     CONDITIONAL REQUEST TO
                                          Defendants.
                                                                              INTERVENE
                       18   __________________________
                                                                              Date: April 29, 2020
                       19
                            In re VALLEY FEVER inmates,                       Time: 2:00 pm
                       20                                                     Dept: 6 - 2nd Floor
                                                                              Courtroom: 1301 Clay Street,
                       21                 Intervenors.
                                                                                           Oakland, CA 94612
                       22
                       23                                                     (Telephonic Hearing Only)
                       24
                       25
                       26
                       27
                       28


                                                            PLATA, et al. v. NEWSOM, et al – 1
                                                        VALLEY FEVER PRISONERS’ OBJECTION
                                  Case 4:01-cv-01351-JST Document 3305 Filed 04/29/20 Page 2 of 5




                       1                              OBJECTION TO STATUS REPORT
                       2          I, Benjamin Pavone, am an attorney licensed to practice in all state and federal
                       3    courts in California. If called to testify, I could and would testify competently to the
                       4    following:
                       5
                       6          1.       I represent a bulk of valley fever victims afflicted with this disease during
                       7    the 2004-2014 epidemic. We previously moved to intervene in this action as a matter of
                       8    protecting our rights against the risk of Covid-19 infection and were denied by orders
                       9    dated April 1, 2020 and April 3, 2020.
                       10         2.       We move again to conditionally intervene for a different reason, on a
                       11   timeline so rushed that we cannot complete it to normal motion standards before the
                       12   hearing.
PAVONE & FONNER, LLP




                       13         3.       The valley fever victims already had the disease when they requested my
                       14   office’s help. I could not file an injunctive lawsuit to assist them or cure them. The only
                       15   justice for these victims lies in compensation. Per its practice, PLO did litigate to
                       16   preventatively help unafflicted inmates in two prisons, by moving them out of harm’s
                       17   way, in an injunctive ruling secured on June 24, 2013 in this case. Meanwhile, my firm
                       18   and at least six other law firms sought justice for those persons that were afflicted, on the
                       19   only metric available to them.
                       20         4.       I have spent the last eight years seeking justice for them. I have spent the
                       21   last six years of that challenging the qualified immunity doctrine, in various forums,
                       22   including in arguments and supplemental arguments presented to California federal
                       23   district courts, to the Ninth Circuit and to the US Supreme Court.
                       24         5.       Notably, yesterday the CATO Institute announced that there may be a
                       25   breakthrough for the cause, in detailing dynamics suggesting that the Supreme Court is
                       26   positioning itself procedurally to reconsider the entire doctrine, which would have
                       27   implications not only for all prisoners but all citizens of this country.
                       28


                                                             PLATA, et al. v. NEWSOM, et al – 1
                                                        VALLEY FEVER PRISONERS’ OBJECTION
                                  Case 4:01-cv-01351-JST Document 3305 Filed 04/29/20 Page 3 of 5




                       1          6.       One aspect of the ongoing valley fever litigation involves an action against
                       2    the Receivers’ office, filed in the wake of much criticism directed at the Receiver in
                       3    relation to the valley fever epidemic, and as a timing matter, in the wake of a tolling
                       4    agreement. That case was filed in this Court in January, in case number 20-cv-00731-
                       5    JST. However, it was dismissed, temporarily, based on the defense contention that an
                       6    action against a receiver ought to be first subject to perfected administrative exhaustion.
                       7          7.       The argument in that case relates to an exception to judicial immunity, of
                       8    which a receiver can be a beneficiary. In cases where the receiver exceeds his authority,
                       9    immunity may not apply.
                       10         8.       In the “Joint Case Management Conference Statement” filed this morning
                       11   (Dkt. 3304), PLO and the State submit a joint contention that “on April 10, 2020,
                       12   Receiver Clark Kelso directed CDCR to facilitate distancing…. .” They later jointly
PAVONE & FONNER, LLP




                       13   characterize it as “the Receiver’s directive.”
                       14         9.       The parties also jointly contend that the Receiver has authority to issue
                       15   “directives” based on the following paragraph in their status report:
                       16               Accordingly, Plaintiffs hereby request that the Receiver exercise
                       17               his authority to develop and implement necessary restrictions to
                                        ensure that people housed in state prisons are not exposed to an
                       18
                                        unreasonable risk of harm, consistent with the sound principles of
                       19               public health and evidence-based medicine. The Receiver’s
                       20               authority to enforce such a plan derives from the February 14,
                                        2006 Order Appointing the Receiver stating that he shall “exercise
                       21               all powers vested by law in the Secretary of the CDCR as they
                       22               relate to the administration, control, management, operation and
                                        financing of the California prison medical health care system.”
                       23               Order at 4 (Dkt. No. 473). Additionally, this Court recognized the
                       24               Receiver’s power to impose housing restrictions related to health
                                        care risk in the Valley Fever Exclusion Order. ECF No. 2661 at
                       25
                                        24. Alternatively, Plaintiffs request that the Court direct the
                       26               Receiver to so exercise his authority.
                       27
                       28


                                                             PLATA, et al. v. NEWSOM, et al – 2
                                                        VALLEY FEVER PRISONERS’ OBJECTION
                                  Case 4:01-cv-01351-JST Document 3305 Filed 04/29/20 Page 4 of 5




                       1          10.      Any serious study of the orders discussing the Receiver’s original
                       2    appointment indicates that its office did not have authority to issue preventative
                       3    directives to CDCR or give orders relating to facilities management. Its authority was
                       4    limited to reforming the medical care delivery system. PLO in particular might wish to
                       5    be careful about undermining the claims of persons they previously represented, as
                       6    someone could interpret such representations as a conflict of interest, in particular, breach
                       7    of fiduciary duty, that duty being one of loyalty.
                       8          11.      The Receiver’s actual “directive” is not worded in quite so strong of
                       9    language as the State and PLO submit. In that document, the current receiver, Messr.
                       10   Kelso, runs right up against the line of where his authority ends, included here as Exhibit
                       11   A, in language establishing CCHCS’s own guidelines and what CDCR “should” do in
                       12   response given them.
PAVONE & FONNER, LLP




                       13         12.      In this regard, the valley fever plaintiffs, who are also at Covid-19 risk,
                       14   applaud and welcome the Receiver’s involvement and distancing recommendations to
                       15   CDCR. In fact, we continue to admire PLO’s sustained legal effort, in an environment
                       16   that continues to pose serious risk of Covid infection, and potential death for persons
                       17   with pre-existing valley fever and other vulnerabilities, as reflected by recent news about
                       18   the far more dire situation in prisons in other states.
                       19         13.      However, the ongoing Covid-19 litigation is not the time nor the place to
                       20   litigate the Receiver’s original grant of authority. CDCR appears to respect the
                       21   Receiver’s suggestions for the science-based input they represent. This Court need not
                       22   delve into the question of what the Receiver’s 2005 grant of authority exactly was or
                       23   whether it can issue “directives” for CDCR to comply, and certainly not without input by
                       24   a large number of people – intervenors – potentially impacted by any statements or
                       25   rulings the Court may make about this specific issue.
                       26         14.      This is especially so for parties that have been litigating for many years in
                       27   pursuit of justice, and even more so, by having to tender a rushed declaration in response
                       28   to a CMC filing received on the same day as the hearing. Indeed, the valley fever


                                                              PLATA, et al. v. NEWSOM, et al – 3
                                                         VALLEY FEVER PRISONERS’ OBJECTION
                                  Case 4:01-cv-01351-JST Document 3305 Filed 04/29/20 Page 5 of 5




                       1    plaintiffs are unable to so quickly respond to such a matter so as to complete this
                       2    submission before aforesaid hearing and are now required to monitor its outcome (and
                       3    attempt to obtain the transcript), after having been previously precluded from
                       4    participating in these proceedings.
                       5          15.      In summary, the valley fever plaintiffs respectfully request the Court to
                       6    either commit to avoid this issue so that they can go on with their own litigation without
                       7    having to police the Covid-19 litigation’s daily skirmishes, or alternatively, they
                       8    respectfully request the Court to grant them the right to intervene in this action as a
                       9    matter of right or discretion, in order to protect themselves from problems and tactics by
                       10   the aforementioned parties, who may be incentivized to collude with one another, or at
                       11   least not realize that they are proposing to secure a litigation advantage for the receiver’s
                       12   office at the valley fever plaintiffs’ expense, in our absence.
PAVONE & FONNER, LLP




                       13
                       14         I hereby declare under penalty of perjury under the laws of the State of California
                       15   that to the best of my knowledge, information and belief, the foregoing is true and
                       16   correct.
                       17
                       18   Date: April 29, 2020                               \s\Benjamin Pavone, Esq.
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                             PLATA, et al. v. NEWSOM, et al – 4
                                                        VALLEY FEVER PRISONERS’ OBJECTION
